DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 07/27/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
(1) The amendment on 07/27/2021 to the office action mailed on 04/27/2021. Its non-responsive amendment. Because the limitations of withdrawn claim 13 is incorporated into claim 12. The limitations of dependent claim 13 and the limitations of the independent claim 1 and 20 belongs to Species A, B and C. But the species B and C are non-elected Species. 
(a) For example on the independent claims 1 and 20 recites “a PWM generator configured to: i)    provide a digital signal to the gate of the dimming transistor; ii)    compare a property of the detected current with a target value, the property being: a)    an average of the detected current (see Fig. 4, 302 & Specification in page 20, in lines 6-10); b)    a pulse width of the detected current (see Fig. 3c, 312 & Specification in page 19, in lines 6-9); or c)    a timing characteristic of the detected current (see Fig. 3a-b and 7. 402 & Specification in page 24, in lines 10-15): and iii) adjust the digital signal based on the outcome of the comparisons” Its non-responsive amendment because of the restriction mailed on 08/30/2019. It appears that the applicant is trying to incorporate all the species (A, B and C) into independent claims.
(b) For example, in regards to claim 12 “wherein: the property of the detected current is the average of the detected current and the feedback circuitry comprises: an integrator circuit configured to provide the signal that is representative of the average detected current to the comparator” the highlighted limitations of claim 12 belongs to withdrawn claim 13. Applicant has incorporated limitations 
Applicant's election with traverse of Species A in the reply filed on 11/04/2019 is acknowledged.  The traversal is on the ground(s) that “The Examiner is respectfully requested to reconsider the Requirement for Election of Species given in the Office Action, because of the increased costs applicant would be forced to bear if all species are separately examined. Furthermore, the field of search must necessarily cover all species, in addition to other related Classes and subclasses, to provide a complete and adequate search”.  This is not found persuasive because according to eMPEP (1) MPEP 809.02 (a) — > on '][ 8.01 Election of Species; Species Claim(s) Present
 (2) The office mailed on 01/23/2020 on page 2-3, the restriction mailed on 08/30/2019, Examiner stated that “There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The figures show mutually exclusive subject matter which would require search and consideration in several different subclasses with H05B, H02M and H03K each containing thousands of references. The prior art applicable to one invention (embodiment) would not likely be applicable to another invention (embodiment).”
(3) The office mailed on 01/23/2020 on page 2-3, during a telephone conversation with Stephen B Ackerman (Reg. 37,761) on 01/09/2020 to discuss an election was made to Species A traverse to prosecute the invention of claims 1-8, 10-16 and 19-20. 
Applicant stated that claims 13-14 are genetic to all 3 species (A, B and C) and that claims 13-14 belongs to Species A.
Examiner disagrees:

(2) Therefore, Claims 13-14 are hereby withdrawn because claims 13-14 does not belong to Species A but it belongs to Species C which is nonelected.
(3) The requirement is still deemed proper and is therefore made FINAL.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844